Title: From George Washington to Major General Robert Howe, 24 July 1780
From: Washington, George
To: Howe, Robert


					
						Dr Sir
						Head Quarters Bergen County 24 July 1780
					
					I have been regularly favored with your several letters, two of the 22d and two of the 23d instant.
					The intelligence I have received from different quarters is of the same nature as that of yours, and speaks of an embarkation destined against our allies at Rhode Island. The communications which you made to Major General Heath, on this subject, were very proper, whether the enemy mean only demonstration for the purpose of delaying our measures, or for serious operations in that quarter.
					You will be pleased to order forward the militia from New-Hampshire & Massachusetts, arrived and arriving at Claverac, either to Fish-kill or the most eligible situation in its vicinity on either side the river. However as Claverac is considered as a place of rendezvous for the militia—it will be expedient to have a small deposit of provision at this post for temporary purposes.
					I wish you immediately to put the troops under your command under orders to march at the shortest notice, and to concert measures with the quarter master to give the order efficiency as soon as its execution becomes necessary. Pray inform me whether the arms from Albany have arrived, and in what number. I am S.
					
						G.W.
					
				